Citation Nr: 1549234	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right ankle sprain.
 
2.  Entitlement to an initial rating higher than 10 percent for spondylosis T8-T10.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active duty from May 1997 to August 1997 and from March 1998 to May 2010.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for a right ankle sprain and spondylosis T8-T10, assigning an initial evaluation of 10 percent for each effective May 6, 2010.

The Board remanded this appeal in February 2015 for a Travel Board hearing, and such was conducted in September 2015 before the undersigned judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examinations for his right ankle and back disabilities in January 2010 and August 2012.  Since those examinations, the Veteran testified at a Board hearing in September 2015 that his right ankle and back disabilities have increased in severity.  Thus, current examinations are warranted in order to determine the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  This should be done.

Accordingly, the case is REMANDED for the following action:
1. Schedule the Veteran for VA examinations to assess the current severity of his right ankle and back disabilities.  

2. Then, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




